UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-QSB x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 033-05384 IR BIOSCIENCES HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 13-3301899 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8767 E. Via de Ventura, Suite 190, Scottsdale, Arizona85258 (Address of principal executive offices) Zip Code Registrant's telephone number, including area code: (480) 922-3926 4021 N. 75th Street, Suite 201, Scottsdale,Arizona85251 (Former name, former address and former fiscal year,if changed since last report) Indicate by check mark whether Registrant (1) has filed all reports required tobe filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 duringthe preceding twelve months or for such shorter period that the Registrant wasrequired to file such reports, and (2) has been subject to such filingrequirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a shell company (as defined inRule 12b-2 of the Exchange Act).YesoNo x The number of shares outstanding of Registrant's common stock as of November 14, 2007 was 114,322,539. Transitional Small Business Disclosure Format (check one): YesoNo x Table of Contents IR BIOSCIENCES HOLDINGS, INC. AND SUBSIDIARY Table Of Contents PARTI. Financial Information Page Item 1. Financial Statements Condensed Consolidated Balance Sheet as of September 30, 2007 (unaudited) F-1 Condensed Consolidated Statement of Losses for thethree and nine months ended September 30, 2007 and 2006,and for the period of inception (October 30, 2002) to September 30, 2007 (unaudited) F-2 Condensed Consolidated Statement of Stockholders' Equity from date of inception (October 30,2002) to September 30, 2007 (unaudited) F-3 to F-10 Condensed Consolidated Statements of Cash Flows forthe nine months ended September 30, 2007 and 2006, andfor the period of inception (October 30, 2002) to September 30, 2007 (unaudited) F-11 to F12 Notes to Unaudited Condensed Consolidated Financial Statements F-13 to F-19 Item 2. Management's Discussion and Analysis of FinancialCondition or Plan of Operation 3 Item 3. Controls and Procedures 8 PART II Other Information Item 1. Legal Proceedings 9 Item 2. Unregistered Sale of Equity Securitiesand Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote ofSecurities Holders 10 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures 11 Table of Contents ITEM 1. FINANCIAL INFORMATION IR BioSciences Holdings, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Balance Sheet as of September 30, 2007 (Unaudited) Current assets Cash and cash equivalents $ 871,987 Prepaid services and other current assets (Note 1) 33,921 Salary advance (Note 1) 3,000 Total current assets 908,908 Furniture and equipment, net of accumulated depreciation of $21,544 (Note 2) 26,553 Deposits and other assets (Note 1) 2,260 Total assets $ 937,721 Liabilities and Stockholders' Equity Current liabilities Accounts payable and accrued liabilities (Note 4) $ 664,820 Total current liabilities 664,820 Commitments and Contingencies - Stockholders' Equity Preferred stock, $0.001 par value: 10,000,000 shares authorized, no shares issued and outstanding - Common stock, $0.001 par value; 250,000,000 shares authorized; 114,322,539 shares issued and outstanding at September 30, 2007 (Note 6) 114,323 Additional paid-in capital 17,858,988 Deficit accumulated during the development stage (17,700,410 ) Total stockholders’ equity 272,901 Total liabilities and stockholders' equity $ 937,721 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-1 Table of Contents IR BioSciences Holdings, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Statement of Losses For the three and nine months ended September 30, 2007 and 2006, And for the period of inception (October 30, 2002) to September 30, 2007 (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, For the Period October 30, 2002 to 2007 2006 2007 2006 September 30, 2007 Revenues $ - $ - $ - $ - $ - Operating expenses: Selling, general and administrative expenses 2,447,782 598,045 4,463,800 1,761,161 15,033,418 Merger fees and costs - 350,000 Financing cost - 90,000 Impairment of intangible asset costs - 6,393 Total operating expenses 2,447,782 598,045 4,463,800 1,761,161 15,479,811 Operating loss (2,447,782 ) (598,045 ) (4,463,800 ) (1,761,161 ) (15,479,811 ) Other expense: Cost of penalty for late registration of shares - - - (438,601 ) 2,192,160 (Gain) loss from marking to market - warrant portion of penalty for late registration of shares - (76,750 ) - (123,505 ) (378,198 ) (Gain) loss from marketing to market - stock portion of penalty for late registration of shares - (373,572 ) - (445,673 ) (760,058 ) Interest (income) expense, net (10,221 ) 32,290 (57,899 ) 47,181 1,157,366 Total other (income) expense (10,221 ) (418,032 ) (57,899 ) (960,598 ) 2,211,270 Income (loss) before income taxes (2,437,561 ) (180,013 ) (4,405,901 ) (800,563 ) (17,691,081 ) Provision for income taxes (1,214 ) - (9,329 ) - (9,329 ) Net (loss) $ (2,438,775 ) $ (180,013 ) $ (4,415,230 ) $ (800,563 ) $ (17,700,410 ) Net income (loss) per share - basic and diluted $ (0.02 ) $ (0.00 ) $ (0.04 ) $ (0.01 ) $ (0.34 ) Weighted average shares outstanding - basic and diluted 114,322,539 71,429,544 114,188,044 70,165,289 51,487,987 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-2 Table of Contents IR BioSciences Holding, Inc. and Subsidiary (A Development Stage Company) Consolidated Statement of Stockholders' Equity (Deficit) From date of inception (October 30, 2002) to September 30, 2007 (Unaudited) Additional Common Common Stock Paid-In Deferred Stock Accumulated Shares Amount Capital Compensation Subscribed Deficit Total Balance at October 30, 2002 (date of inception) - $ - $ - $ - $ - $ - $ - Shares of common stock issued at $0.0006 per share to founders for license of proprietary right in December 2002 16,612,276 16,612 (7,362 ) - - - 9,250 Shares of common stock issued at $0.0006 per share to founders for services rendered in December 2002 1,405,310 1,405 (623 ) - - - 782 Shares of common stock issued at $0.1671 per share to consultants for services rendered in December 2002 53,878 54 8,946 (9,000 ) - - - Sale of common stock for cash at $0.1671 per share in December 2002 185,578 186 30,815 - - - 31,001 Net loss for the period from inception (October 30, 2002) to December 31, 2002 - (45,918 ) (45,918 ) Balance at December 31, 2002 (reflective of stock splits) 18,257,042 $ 18,257 $ 31,776 $ (9,000 ) $ - $ (45,918 ) $ (4,885 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-3 Table of Contents IR BioSciences Holding, Inc. and Subsidiary (A Development Stage Company) Consolidated Statement of Stockholders' Equity (Deficit) From date of inception (October 30, 2002) to September 30, 2007 (Unaudited) (Continued) Additional Common Common Stock Paid-In Deferred Stock Accumulated Shares Amount Capital Compensation Subscribed Deficit Total Shares granted to consultants at $0.1392 per share for services rendered in January 2003 98,776 99 13,651 - - - 13,750 Sale of shares of common stock for cash at $0.1517 per share in January 2003 329,552 330 49,670 - - - 50,000 Shares granted to consultants at $0.1392 per share for services rendered in March 2003 154,450 154 21,346 - - - 21,500 Conversion of notes payable to common stock at $0.1392 per share in April 2003 1,436,736 1,437 198,563 - - - 200,000 Shares granted to consultants at $0.1413 per share for services rendered in April 2003 14,368 14 2,016 - - - 2,030 Sale of shares of common stock for cash at $0.2784 per share in May 2003 17,960 18 4,982 - - - 5,000 Sales of shares of common stock for cash at $0.2784 per share in June 2003 35,918 36 9,964 - - - 10,000 Conversion of notes payable to common stock at $0.1392 per share in June 2003 718,368 718 99,282 - - - 100,000 Beneficial conversion feature associated with notes issued in June 2003 - - 60,560 - - - 60,560 Amortization of deferred compensation - - - 9,000 - - 9,000 Costs of GPN Merger in July 2003 2,368,130 2,368 (123,168 ) - - - (120,799 ) Value of warrants issued with extended notes payable in October 2003 - - 189,937 - - - 189,937 Value of Company warrants issued in conjunction with fourth quarter notes payable issued October through December 2003 - - 207,457 - - - 207,457 Value of warrants contributed by founders in conjunction with fourth quarter notes payable issued October through December 2003 - - 183,543 - - - 183,543 Value of warrants issued for services in October through December 2003 - - 85,861 - - - 85,861 Net loss for the twelve month period ended December 31, 2003 - (1,856,702 ) (1,856,702 ) Balance at December 31, 2003 23,431,300 $ 23,431 $ 1,035,441 $ - $ - $ (1,902,620 ) $ (843,748 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-4 Table of Contents IR BioSciences Holding, Inc. and Subsidiary (A Development Stage Company) Consolidated Statement of Stockholders' Equity (Deficit) From date of inception (October 30, 2002) to September 30, 2007 (Unaudited) (Continued) Additional Common Common Stock Paid-In Deferred Stock Accumulated Shares Amount Capital Compensation Subscribed Deficit Total Shares granted at $1.00 per share pursuant to the Senior Note Agreement in January 2004 600,000 600 599,400 (600,000 ) - - - Shares issued at $1.00 per share to a consultant for services rendered in January 2004 800,000 800 799,200 (800,000 ) - - - Shares issued to a consultant at $0.62 per share for services rendered in February 2004 40,000 40 24,760 (24,800 ) - - - Shares issued to a consultant at $0.40 per share for services rendered in March 2004 1,051,600 1,051 419,589 (420,640 ) - - - Shares issued to a consultant at $0.50 per share for services rendered in March 2004 500,000 500 249,500 (250,000 ) - - - Shares sold for cash at $0.15 per share in March, 2004 8,000 8 1,192 - - - 1,200 Shares issued at $0.50 per share to consultants for services rendered in March 2004 20,000 20 9,980 - - - 10,000 Shares issued to a consultant at $0.40 per share for services rendered in March 2004 2,000 2 798 - - - 800 Shares issued to consultants at $0.32 per share for services rendered in March 2004 91,600 92 29,220 - - - 29,312 Shares to be issued to consultant at $0.41 per share in April 2004 for services to be rendered through March 2005 - - - (82,000 ) - - (82,000 ) Shares granted pursuant to the New Senior Note Agreement in April 2004 600,000 600 149,400 (150,000 ) - - - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-5 Table of Contents IR BioSciences Holding, Inc. and Subsidiary (A Development Stage Company) Consolidated Statement of Stockholders' Equity (Deficit) From date of inception (October 30, 2002) to September 30, 2007 (Unaudited) (Continued) Additional Common Common Stock Paid-In Deferred Stock Accumulated Shares Amount Capital Compensation Subscribed Deficit Total Shares issued to officer at $0.32 per share for services rendered in April 2004 200,000 200 63,800 - - - 64,000 Conversion of Note Payable to common stock at $0.10 per share in May 2004 350,000 350 34,650 - - - 35,000 Beneficial Conversion Feature associated with note payable in May 2004 - - 35,000 - - - 35,000 Issuance of warrants to officers and founder for services rendered in May 2004 - - 269,208 - - - 269,208 Shares to a consultant at $0.20 per share as a due diligence fee in May 2004 125,000 125 24,875 - - - 25,000 Shares issued to a consultant at $1.00 per share for services to be rendered over twelve months beginning May 2004 500,000 500 499,500 (500,000 ) - - - Beneficial Conversion Feature associated with notes payable issued in June 2004 - - 3,000 - - - 3,000 Issuance of warrants to note holders in April, May, and June 2004 - - 17,915 - - - 17,915 Issuance of warrants to employees and consultants for services rendered in April through June 2004 - - 8,318 - - - 8,318 Shares issued in July to a consultant at $0.10 for services to be rendered through July 2005 250,000 250 24,750 (25,000 ) - - - Shares issued to a consultant in July and September at $0.41 per share for services to be rendered through April 2005 200,000 200 81,800 - - - 82,000 Shares issued to a consultant in September at $0.12 to $0.22 for services rendered through September 2004 127,276 127 16,782 - - - 16,909 Shares issued in July to September 2004 as interest on note payable 300,000 300 35,700 - - - 36,000 Issuance of warrants with notes payable in July and August 2004 - - 72,252 - - - 72,252 Accrued deferred compensation in August 2004 to a consultant for 100,000 shares at $0.10 per share, committed but unissued - - - (10,000 ) - - (10,000 ) Shares issued in August 2004 at $0.14 to a consultant for services to be performed through October 2004 100,000 100 13,900 (14,000 ) - - - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-6 Table of Contents IR BioSciences Holding, Inc. and Subsidiary (A Development Stage Company) Consolidated Statement of Stockholders' Equity (Deficit) From date of inception (October 30, 2002) to September 30, 2007 (Unaudited) (Continued) Additional Common Common Stock Paid-In Deferred Stock Accumulated Shares Amount Capital Compensation Subscribed Deficit Total Shares issued in August 2004 at $0.125 per share for conversion of $30,000 demand loan 240,000 240 29,760 - - - 30,000 Shares issued in August 2004 at $0.16 per share to a consultant for services provided. 125,000 125 19,875 - - - 20,000 Shares issued in October 2004 to employees at $0.16 to $0.25 per share 48,804 49 8,335 - - - 8,384 Commitment to issue 100,000 shares of stock to a consultant at $0.23 per share for services to be provided through September 2005 - - - (23,000 ) - - (23,000 ) Sale of stock for cash in October at $0.125 per share, net of costs of $298,155 18,160,000 18,160 1,345,763 - - - 1,363,923 Value of warrants issued with sale of common stock in October, net of costs - - 607,922 - - - 607,922 Issuance of warrant to officer in October, 2004 - - 112,697 - - - 112,697 Issuance of stock to investment bankers in October 2004 for commissions earned 4,900,000 4,900 (4,900 ) - Conversion of accounts payable to stock in October at $0.125 per share 1,257,746 1,258 107,382 - - - 108,640 Value of warrants issued with accounts payable conversions - - 48,579 - - - 48,579 Conversion of demand loan to stock in October at $0.11 per share 93,300 93 10,170 - - - 10,263 Forgiveness of notes payable in October 2004 - - 36,785 - - - 36,785 Issuance of stock to officer and director at $0.125 per share in October for conversion of liability 1,440,000 1,440 122,493 - - - 123,933 Value of warrants issued with officer and director conversion of liabilities - - 56,067 - - - 56,067 Conversion of debt and accrued interest to common stock at $0.075 to $0.125 per share 6,703,151 6,703 417,514 - - - 424,217 Value of warrants issued with conversion of debt - - 191,111 - - - 191,111 Conversion of note payable in October into common stock at $0.075 per share 67,616 68 4,932 - - - 5,000 Issuance of warrants to note holders in October 2004 - - 112,562 - - - 112,562 Value of shares issued to CFO as compensation 100,000 100 34,900 - - - 35,000 Value of warrants issued to members of advisory committees in November and December - - 16,348 - - - 16,348 Beneficial conversion feature associated with notes payable - - 124,709 - - - 124,709 Shares issued per conversion of Note Payable - correction (9,002 ) (9 ) 9 - Amortization of deferred compensation through December 31, 2004 - - - 2,729,454 - - 2,729,454 Loss for the twelve months ended December 31, 2004 - (5,305,407 ) (5,305,407 ) Balance at December 31, 2004 62,423,391 $ 62,423 $ 7,922,943 $ (169,986 ) $ - $ (7,208,027 ) $ 607,353 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-7 Table of Contents IR BioSciences Holding, Inc. and Subsidiary (A Development Stage Company) Consolidated Statement of Stockholders' Equity (Deficit) From date of inception (October 30, 2002) to September 30, 2007 (Unaudited) (Continued) Additional Common Common Stock Paid-In Deferred Stock Accumulated Shares Amount Capital Compensation Subscribed Deficit Total Sale of shares of common stock for cash at $0.20 per share in March 2005 for warrant exercise, net of costs 6,600,778 6,600 1,184,256 - - - 1,190,856 Value of warrants issued to members of advisory committees in March 2005 - - 137,049 - - - 137,049 Deferred compensation in February 2005 to a consultant for 50,000 shares of common stock at $0.65 per share. - - - (32,500 ) - - (32,500 ) Warrants exercised at $0.05 per share in June 2003 80,000 80 3,920 - - - 4,000 Value of warrants issued to members of advisory committee in June 2005 - - 70,781 - - - 70,781 Value of warrants issued to investors and service providers in June 2005 - - 32,991 - - - 32,991 Issuance of 232,153 shares of common stock in July 2005 for conversion of notes payable 232,153 232 64,771 - - - 65,003 Issuance of 100,000 shares of common stock in August 2005 to a consultant for services provided 100,000 100 9,900 - - - 10,000 Value of warrants issued to advisory committee in September 2005 for services - - 20,491 - - - 20,491 Amortization of deferred comp for the twelve months ended December, 2005 - - - 199,726 - - 199,726 Value of warrants issued in October and December 2005 to investors and service providers - - 18,399 - - - 18,399 Loss for the year ended December 31,2005 - (4,591,107 ) (4,591,107 ) Balance at December 31, 2005 69,436,322 $ 69,435 $ 9,465,501 $ (2,760 ) $ - $ (11,799,134 ) $ (2,266,958 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-8 Table of Contents IR BioSciences Holding, Inc. and Subsidiary (A Development Stage Company) Consolidated Statement of Stockholders' Equity (Deficit) From date of inception (October 30, 2002) to September 30, 2007 (Unaudited) (Continued) Additional Common Common Stock Paid-In Deferred Stock Accumulated Shares Amount Capital Compensation Subscribed Deficit Total Issuance of 100,000 shares to officer, previously accrued 100,000 100 41,316 - - - 41,416 Value of warrants issued to members of advisory committee in March 2006 - - 8,399 - - - 8,399 Amortization of deferred compensation for the three months ended March 31, 2006 - - - 2,760 - - 2,760 Issuance of common stock in May 2006 to a consultant for services provided 34,464 35 16,162 - - - 16,197 Conversion of accrued interest to common stock at $0.125 per share in May, 2006 19,288 19 2,392 - - - 2,411 Conversion of accrued interest to common stock at $0.125 per share in May, 2006 16,324 16 2,025 - - - 2,041 Conversion of accrued interest to common stock at $0.10 per share in May, 2006 13,454 14 1,341 - - - 1,355 Common stock issued pursuant to the exercise of warrants at $0.09 per share in June 2006 5,000 5 445 - - - 450 Value of warrants issued to members of advisory committee in June 2006 - - 8,820 - - - 8,820 Value of warrants issued to members of advisory committee in September 2006 - - 3,495 - - - 3,495 Value of warrants issued to officers - - 50,874 - - - 50,874 Issuance of penalty Common Stock, previously accrued 4,150,798 4,151 867,514 - - - 871,665 Issuance of penalty warrants, previously accrued - - 182,239 - - - 182,239 Value of options issued to officer - - 78,802 - - - 78,802 Value of warrants issued to members of advisory committee in December 2006 - - 1,974 - - - 1,974 Issuance of Common Stock for cash 34,266,250 34,267 4,579,282 - - - 4,613,549 Common stock to be issued as commission for equity fund raising - - (5,483 ) - 5,483 - - Value of options issued to officer - - 32,120 - - - 32,120 Value of options issued to officer - - 185,472 - - - 185,472 Loss for the year ended December 31, 2006 - (1,486,046 ) (1,486,046 ) Balance at December 31, 2006 108,041,900 $ 108,042 $ 15,522,690 $ - $ 5,483 $ (13,285,180 ) $ 2,351,035 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-9 Table of Contents IR BioSciences Holding, Inc. and Subsidiary (A Development Stage Company) Consolidated Statement of Stockholders' Equity (Deficit) From date of inception (October 30, 2002) to September 30, 2007 (Unaudited) (Continued) Additional Common Common Stock Paid-In Deferred Stock Accumulated Shares Amount Capital Compensation Subscribed Deficit Total Common stock issued as commission for equity fund raising 5,482,600 5,483 - - (5,483 ) - - Common stock issued to consultant in January, 2007 at $0.15 per share 298,039 298 44,408 - - - 44,706 Common stock issued to consultants in January, 2007 at $0.155 per share 400,000 400 61,600 - - - 62,000 Common stock issued to consultants in January, 2007 at $0.15 per share 100,000 100 14,900 - - - 15,000 Value of options issued to officer in January, February and March 2007 - - 181,440 - - - 181,440 Value of options issued to employee in January, 2007 - - 1,302 - - - 1,302 Loss for the three months ended March 31, 2007 - (861,359 ) (861,359 ) Balance at March 31, 2007 114,322,539 $ 114,323 $ 15,826,340 $ - $ - $ (14,146,539 ) $ 1,794,124 Value of options issued to officer in January, February and March 2007 - - 183,456 - - - 183,456 Value of options issued to employee in January 2007 - - 1,302 - - - 1,302 Value of warrants issued to a consultant in April 2007 - - 89,800 - - - 89,800 Loss for the three months ended June 30, 2007 - (1,115,096 ) (1,115,096 ) Balance at June 30, 2007 114,322,539 $ 114,323 $ 16,100,898 $ - $ - $ (15,261,635 ) $ 953,586 Value of options issued to employee in January 2007 1,466 1,466 Value of options issued to officer in January, February and March 2007 106,561 106,561 Value of options issued to employees in July 2007 996,133 996,133 Value of options issued to directors in July 2007 537,833 537,833 Value of options issued to consultants in July 2007 77,499 77,499 Value of warrants issued to a consultant in April 2007 38,599 38,599 Loss for the three months ended September 30, 2007 - (2,438,775 ) (2,438,755 ) Balance at September 30, 2007 114,322,539 $ 114,323 $ 17,858,989 $ - $ - $ (17,700,410 ) $ 272,902 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-10 Table of Contents IR BioSciences Holdings, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2007 and 2006, And For the Period of Inception (October 30, 2002) to September 30, 2007 (Unaudited) For the Nine Months Ended September 30, For the Period October 30, 2002 to 2007 2006 September 30, 2007 Cash flows from operating activities: Net loss $ (4,415,230 ) $ (800,563 ) $ (17,700,410 ) Adjustments to reconcile net loss to net cash used in operating activities: Non-cash compensation 2,292,390 144,087 6,611,906 Cost of penalty for late registration of shares - stock portion - (360,197 ) 1,631,726 Cost of penalty for late registration of shares - warrant portion - (78,404 ) 560,434 (Gain) loss from marking to market - stock portion of penalty for late registration of shares - (445,673 ) (760,058 ) (Gain) loss from marking to market - warrant portion of penalty for late registration of shares - (123,505 ) (378,198 ) Legal fees for note payable - 20,125 20,125 Placement fees for note payable - 65,000 65,000 Impairment of intangible asset - - 6,393 Interest expense - - 156,407 Amortization of discount on notes payable - - 1,006,935 Depreciation and amortization 9,303 5,885 46,902 Changes in operating assets and liabilities: Prepaid services and other assets 43,978 28,048 8,820 Accounts payable and accrued expenses 248,557 571,918 910,574 Salary advance (1,500 ) - (3,000 ) Net cash used in operating activities (1,822,502 ) (973,279 ) (7,816,444 ) Cash flows from investing activities: Acquisition of property and equipment (7,614 ) (22,587 ) (48,098 ) Net cash used in investing activities (7,614 ) (22,587 ) (48,098 ) Cash flows from financing activities: Proceeds from notes payable and cash advances - 719,875 1,953,375 Principal payments on notes payable and demand loans (50,000 ) - (1,094,747 ) Shares of stock sold for cash - - 7,873,451 Proceeds from exercise of warrant - 450 4,450 Officer repayment of amounts paid on his behalf - - 19,880 Cash paid on behalf of officer - - (19,880 ) Net cash provided by financing activities (50,000 ) 720,325 8,736,529 Net increase (decrease) in cash and cash equivalents (1,880,116 ) (275,541 ) 871,987 Cash and cash equivalents at beginning of period 2,752,103 265,860 - Cash and cash equivalents at end of period $ 871,987 $ (9,681) $ 871,987 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-11 Table of Contents IR BioSciences Holdings, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2007 and 2006, And For the Period of Inception (October 30, 2002) to September 30, 2007 (Unaudited) (Continued) For the Nine Months Ended September 30, For the Period October 30, 2002 to 2007 2006 September 30, 2007 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 9,737 $ 1,027 $ 89,790 Taxes $ - $ - $ 8,115 Acquisition and capital restructure: Assets acquired - - - Liabilities assumed - - (120,799 ) Common stock retained - - (2,369 ) Adjustment to additional paid-in capital - - 123,168 Organization costs - - 350,000 Total consideration paid $ - $ - $ 350,000.00 Common stock issued in exchange for proprietary rights $ - $ - $ 9,250 Common stock issued in exchange for services $ 77,000 $ 16,198 $ 3,018,483 Common stock issued in exchange for previously incurred debt and accrued interest $ - $ 5,807 $ 1,066,401 Common stock issued in exchange as interest $ - $ - $ 36,000 Amortization of beneficial conversion feature $ - $ - $ 223,269 Stock options and warrants issued in exchange for services rendered $ 2,215,390 $ 786,605 $ 3,335,039 Debt and accrued interest forgiveness from note holders $ - $ - $ 36,785 Common stock issued in satisfaction of amounts due to an Officer and a Director $ - $ - $ 180,000 Common stock issued in satisfaction of accounts payable $ - $ - $ 157,219 Deferred compensation to a consultant accrued in March 2005 $ - $ - $ 2,630,761 Amortization of deferred compensation $ - $ 46,552 $ 202,486 Fair value of common stock and warrants in payable in connection with late filing of registration statement $ - $ 1,053,904 $ 3,684,664 Gain from marking to market - stock portion of penalty for late registration of shares $ - $ (805,870 ) $ (1,124,255 ) Gain from marking to market - warrant portion of penalty for late registration of shares $ - $ (201,910 ) $ (456,603 ) Impairment of intangible asset $ - $ - $ 6,393 Issuance of stock to Officer, previously accrued $ - $ 41,416 $ 41,416 Value of warrants issued to members of advisory board $ - $ 20,714 $ 22,688 Services for note payable $ - $ - $ 9,750 Issuance of shares for accounts payable $ 44,706 $ - $ 44,706 Stock issued as commission for equity fund raising $ 5,483 $ - $ 5,483 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements F-12 Table of Contents IR BIOSCIENCES HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) Note 1 - Summary Of Accounting Policies General The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-QSB, and therefore, do not include all the information necessary for a fair presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America for a complete set of financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The results from operations for the three and nine-month period ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. The unaudited condensed consolidated financial statements should be read in conjunction with the December 31, 2006 financial statements and footnotes thereto included in the Company's annual report on SEC Form 10-KSB filed with the Securities and Exchange Commission on April 17, 2007 and Form 10-KSB/A filed with the Securities and Exchange Commission on April 30, 2007 and on May 8, 2007. Business and basis of presentation IR BioSciences Holdings, Inc. (the "Company," "we," or "us") formerly GPN Network, Inc. ("GPN") is currently a development stage company under the provisions of Statement of Financial Accounting Standards ("SFAS") No. 7. The Company, which was incorporated under the laws of the State of Delaware on October 30, 2002, is a development-stage biopharmaceutical company. Through our wholly owned subsidiary, ImmuneRegen BioSciences, Inc., the Company is engaged in the research and development of potential drugs. The Company’s goal is to develop therapeutics to be used for the protection of the body from exposure to harmful agents such as toxic chemicals and radiation, as well as, biological agents, including influenza and anthrax. The Company’s research and development efforts are at a very early stage and Radilex and Viprovex, the Company’s potential drug candidates, have only undergone pre-clinical testing in mice. From its inception through the date of these financial statements, the Company has recognized no revenues and has incurred significant operating expenses. The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, ImmuneRegen BioSciences, Inc. Significant inter-company transactions have been eliminated in consolidation. Reclassification Certain reclassifications have been made to conform to prior periods' data to the current presentation. These reclassifications had no effect on reported losses. Stock based compensation Effective January 1, 2006, the Company adopted SFAS No. 123 (revised), "Share-Based Payment" (SFAS 123(R)) utilizing the modified prospective approach. Prior to the adoption of SFAS 123(R) we accounted for stock option grant in accordance with APB Opinion No. 25, "Accounting for Stock Issued to Employees" (the intrinsic value method), and accordingly, recognized compensation expense for stock option grants. Under the modified prospective approach, SFAS 123(R) applies to new awards and to awards that were outstanding on January 1, 2006 that are subsequently modified, repurchased or cancelled. Under the modified prospective approach, compensation cost recognized in the nine months of fiscal 2006 includes compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006, based on the grant-date fair value estimated in accordance with the original provisions of SFAS 123, and compensation cost for all share-based payments granted subsequent to January 1, 2006 based on the grant-date fair value estimated in accordance with the provisions of SFAS 123(R). Prior periods were not restated to reflect the impact of adopting the new standard. F-13 Table of Contents A summary of option activity under the Plan as of September 30, 2007, and changes during the period ended are presented below: Options Weighted Average Exercise Price Outstanding at December 31, 2006 5,914,212 $ 0.50 Issued 10,100,000 0.17 Exercised - - Forfeited or expired - - Outstanding at September 30, 2007 16,014,212 $ 0.30 Non-vested at September 30, 2007 137,500 $ 0.16 Exercisable at September 30, 2007 15,876,712 $ 0.30 Aggregate intrinsic value of options outstanding and exercisable at September 30, 2007 was $0. Aggregate intrinsic value represents the difference between the Company's closing stock price on the last trading day of the fiscal period, which was $0.15 as of September 30, 2007, and the exercise price multiplied by the number of options outstanding. As of September 30, 2007, total unrecognized stock-based compensation expense related to stock options was $17,273. The total fair value of options vested during the nine months ended September 30, 2007 was $2,086,991. Interim financial statements The accompanying balance sheet as of September 30, 2007, the statements of operations for the three and nine months ended September 30, 2007 and 2006, and for the period of inception (October 30, 2002) to September 30, 2007, and the statements of cash flows for nine months ended September 30, 2007 and 2006, and from the period of inception (October 30, 2002) to September 30, 2007 are unaudited. These unaudited interim financial statements include all adjustments (consisting of normal recurring accruals), which, in the opinion of management, are necessary for a fair presentation of the results of operations for the periods presented. Interim results are not necessarily indicative of the results to be expected for a full year. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods. Actual results could materially differ from those estimates. Long-lived assets The Company accounts for its long-lived assets under the provision of Statements of Financial Accounting Standards No. 121, "Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets To Be Disposed Of." The Company's long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable. Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses, or a forecasted Inability to achieve break-even operating results over an extended period. The Company evaluates the recoverability of long-lived assets based upon forecasted undiscounted cash flows. Should an impairment in value be indicated, the carrying value of intangible assets will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset. Prepaid services and other current assets Prepaid services and other current assets at September 30, 2007 consist of the following: Prepaid insurance $ 2,278 Prepaid expenses 31,643 $ 33,921 F-14 Table of Contents Salary Advance The Company has made an advance of salary to one employee in the amount of $3,000 as of September 30, 2007. Deposits and other assets Deposits and other assets consist of a deposit on leased office space in the amount of $2,260 as of September 30, 2007. Note 2 – Furniture and equipment Furniture and equipment are valued at cost. Depreciation and amortization are provided over the estimated useful lives up to seven years using the straight-line method. The estimated service lives of property and equipment are as follows: Computer equipment 3 years Laboratory equipment 3 years Furniture 7 years Depreciation expense for the three months ended September 30, 2007 and 2006 was $3,194 and $2,003, respectively. Depreciation expense for the nine months ended September 30, 2007 and 2006 was $9,303 and $5,885, respectively.The amount depreciated from the date of inception (October 30, 2002) through September 30, 2007 was $21,544. The Company’s furniture and equipment at September 30, 2007 consists of the following: Office Equipment $ 41,950 Office furniture and fixtures 6,147 48,097 Accumulated depreciation (21,544 ) Total $ 26,553 Note 3 - Related Party Transactions Credit Cards The Company has a line of credit with Bank of America for $25,000. Our Chief Executive Officer co-signs this line of credit. At September 30, 2007 the Company had an outstanding balance on the line of creditof $19,750. Options During the three months ended September 30, 2007, options to purchase a total of 443,269 shares at prices of $0.22 to $0.231 per share held by the Company’s President and Chief Executive Officer were vested. The Company charged the amount of $106,561 to operations during the three months ended September 30, 2007. During the three months ended September 30, 2007, options to purchase a total of 3,250,000 shares at $0.166 per share held by three directors of the Company were issued and vested.The Company charged the amount of $537,833 to operations during the three months ended September 30, 2007. During the three months ended September 30, 2007, options to purchase a total of 5,500,000 shares at prices of $0.166 to $0.195 per share held by officers of the Company were issued and vested.The Company charged the amount of $905,285 to operations during the three months ended September 30, 2007. F-15 Table of Contents Note 4 - Accounts Payable And Accrued Liabilities Accounts payable and accrued liabilities consisted of the following at September 30, 2007: Accounts payable and accrued liabilities $ 603,731 Accounts payable - shell company 34,926 Credit cards payable 19,750 Interest payable 3,213 State income tax payable 3,200 $ 664,820 Note 5 - Notes Payable In August 2006, the cash advance in the amount of $50,000 the Company received from a director was converted into a promissory note payable. This note bears interest at the rate of 12% per annum. During the three months ended September 30, 2007, the Company accrued interest in the amount of $559 on this note. During the three months ended September 30, 2007, the Company repaid the outstanding note payable of $50,000 and accrued interest of $6,000. Note 6 - Equity Common stock In January 2007, the Company issued 5,482,600 shares of common stock as commission for the Company’s equity financing completed during the year ended December 31, 2006. These shares were shown as common stock subscribed on the Company’s balance sheet at December 31, 2006. In January 2007, the Company issued 298,039 shares of common stock at a price of $0.15 per share to an employee in satisfaction of a liability previously accrued. In January 2007, the Company issued 400,000 shares of common stock at a price of $0.155 per share to a consultant for services to be performed through June 2007.The Company charged the amount of $62,000 to prepaid services during the three months ended June 30, 2007. In January 2007, the Company issued 100,000 shares of common stock at a price of $0.15 per share to a consultant for services to be performed through March 2007.The Company charged the amount of $15,000 to operations during the three months ended June 30, 2007. Warrants In April 2007, the Company issued warrants to purchase 5,000,000 shares of common stock to a consultant.The warrants vest 750,000 immediately and 177,083 every month for the next two years.The Company charged to operations the amount of $38,599 and $128,399, representing the value of the warrants that vested during the three months and nine months ended September 30, 2007, respectively. The following table summarizes the changes in warrants outstanding and the related prices for the shares of the Company's common stock issued to non-employees of the Company. These warrants were granted in lieu of cash compensation for services performed or financing expenses and in connection with placement of convertible debentures. F-16 Table of Contents Warrants Outstanding Warrants Exercisable Weighted Weighted Average Weighted Average Remaining Average Remaining Exercise Number Contractual Exercise Number Contractual Prices Outstanding Life (years) Price Exercisable Life (years) $ .05-.10 574,780 1.72 $ .05-.10 574,780 1.72 .125-.22 2,514,319 3.29 .125-.22 1,920,569 2.90 .23-.56 31,447,434 3.47 .23-.56 28,676,597 3.36 1.00 677,564 1.19 1.00 677,564 1.19 2.00 6,550 1.83 2.00 6,550 1.83 35,220,647 3.38 31,856,060 3.26 Transactions involving warrants are summarized as follows: Number of Shares (post-split) Weighted Average Price Per Share (post-split) Outstanding at December 31, 2006 30,651,547 $ 0.37 Granted 5,000,000 0.28 Exercised - - Cancelled or expired (430,900 ) 0.37 Outstanding at September 30, 2007 35,220,647 $ 0.35 The estimated value of the compensatory warrants granted to non-employees in exchange for services and financing expenses was determined using the Black-Scholes pricing model and the following assumptions: 2007 2006 Significant assumptions (weighted-average): Risk-free interest rate at grant date 4.75% 4.50% to 4.75% Expected stock price volatility 87.71% 93% to 73% Expected dividend payout - - Expected option life-years (a) 3 to 5 3 to 5 Options In January 2007, the Company issued options to purchase 100,000 shares of common stock an employee. The options vest 12,500 every quarter for the next two years.The Company charged to operations the amount of $1,466 and $4,070 the value of the options that vested during the three and nine months ended September 30, 2007. F-17 Table of Contents On April 24, 2007, the Board of Directors of the Company appointed a new director, Robert J. Hariri, M.D., Ph.D., to the Company's Board of Directors to fill a vacant directorship. Subject to the Board’s approval, for his service as a member of the Company’s Board of Directors, the Company will grant to Dr. Hariri under the Company’s 2003 Stock Option, Deferred Stock and Restricted Stock Plan, a non-qualified stock option to purchase 1,000,000 shares of common stock at an exercise price per share equal to 85% of the fair market value on the date of the grant approval to vest within 30 days. On May 14, 2007, the Board of Directors of the Company appointed a new director, Lance K. Gordon, Ph.D., to the Company's Board of Directors to fill a vacant directorship. Subject to the Board’s approval, for his service as a member of the Company’s Board of Directors, the Company will grant to Dr. Gordon under the Company’s 2003 Stock Option, Deferred Stock and Restricted Stock Plan, a non-qualified stock option to purchase 1,000,000 shares of common stock at an exercise price per share equal to 85% of the fair market value on the date of the grant approval to vest within 30 days. During the nine months ended September 30, 2007, options to purchase a total of 2,023,952 shares of common stock held by the Company’s president and chief executive officer were vested.The Company charged to operations the amount of $106,561 and $471,457 for the value of the options during the three and nine months ended September 30, 2007. In August 2007, the Company issued options to purchase 6,060,000 shares of common stock to various employees.The options vested 30 days after issuance.The Company charged to operations the amount of $996,133 the value of the options during the three months ended September 30, 2007. In August 2007, the Company issued options to purchase 3,250,000 shares of common stock to the directors of the Company.The options vested 30 days after issuance.The Company charged to operations the amount of $537,834, the value of the options, during the three months ended September 30, 2007. In August 2007, the Company issued options to purchase 590,000 shares of common stock to consultants.The options vested 30 days after issuance.The Company charged to operations the amount of $75,167, the value of the options, during the three months ended September 30, 2007. In August 2007, the Company issued options to purchase 100,000 shares of common stock to a consultant.These options vest 12,500 per quarter for the next year.The Company charged to operations the amount of $2,331, the value of the vested options during the three months ended September 30, 2007. The following table summarizes the changes in options outstanding and the related prices for the shares of the Company's common stock. Options Outstanding Options Exercisable Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (years) Weighted Average Exercise Price Number Exercisable Weighted Average Remaining Contractual Life (years) $ 0.128-0.22 13,800,000 7.97 $ 0.128-0.22 13,737,500 8.07 0.23 1,896,970 3.79 0.23 1,896,970 3.79 0.31 1,000 3.21 0.31 1,000 3.21 0.33 103,030 2.89 0.33 103,030 2.89 0.44 150,000 2.75 0.44 150,000 2.75 25.00 63,212 2.50 25.00 63,212 2.50 16,014,212 15,951,712 Options not vested are not exercisable. F-18 Table of Contents Transactions involving stock options issued are summarized as follows: Number of Shares Weighted Average Price Per Share Outstanding at December 31, 2006 5,914,212 $ 0.50 Granted 10,100,000 0.17 Exercised - - Expired - - Outstanding at September 30, 2007 16,014,212 $ 0.30 Non-vested at September 30, 2007 137,500 $ 0.06 Exercisable September 30, 2007 15,876,712 $ 0.30 Note 7 - Subsequent Events On October 18, 2007 the Company, pursuant to Rule 477 of Regulation C of the Securities Act of 1933, as amended, applied for an order granting the immediate withdrawal of its Registration Statement on Form SB-2. The registration statement was originally filed with the Securities and Exchange Commission on June 21, 2007. On October 25, 2007, ImmuneRegen BioSciences, Inc., a wholly-owned subsidiary of IR BioSciences Holdings, Inc., (the “Company”) entered into a two (2) year lease agreement with Bay Colony Executive Center-West, a division of BC Management Company, Inc. pursuant to which the Company will lease approximately 3,322 square feet of office space for the period November 1, 2007 through October 31, 2009, to serve as the Company’s new corporate headquarters which are located at 8767 E. Via de Ventura, Suite 190, Scottsdale, Arizona 85258.The Company’s minimum monthly rent expense is $6,921 plus tax per month in the first year and will increase to $7,128 plus tax per month in the second year.The Company will also be responsible for its proportionate share, which is established to be 4.4%, of the direct operating and maintenance expenses of the building and real estate taxes assessed or imposed on the building.The Company believes that its facilities are adequate for its current needs and suitable additional space will be available in the future to replace existing facilities, if necessary, or to accommodate expansion of its operations. On November 1, 2007, the Board of Directors appointed a new director, Jerome Bernard Zeldis, M.D., Ph.D., to the Company's Board of Directors to fill a vacant directorship. Dr. Zeldis is Senior Vice President Clinical Research and Medical Development and Chief Medical Officer of Celgene Corporation. Dr. Zeldis will serve until his successor is duly elected and qualified. Dr. Zeldis and the Company entered into a Director’s Agreement dated October 30, 2007 which describes the duties of Dr. Zeldis, the fees and compensation and expense reimbursement for his service, subject to the Board’s approval, the grant of non-qualified stock options to Dr. Zeldis for service as a director, his term of service and other covenants and provisions. In addition, the parties entered into the IR BioSciences’ standard form of director Indemnification Agreement. Pursuant to this agreement, subject to the exceptions and limitations provided therein, the Company, has agreed to hold harmless and indemnify Dr. Zeldis to the fullest extent authorized by the Company’s articles of incorporation and Delaware law, and against any and all expenses, judgments, fines and settlement amounts actually and reasonably incurred by him in connection with any threatened, pending or completed action, suit or proceeding arising out of his services as a director. F-19 Table of Contents Item 2. Management's Discussion And Analysis Or Plan Of Operation Special Note Regarding Forward-looking Statements Some of the statements under "Risk Factors," "Business" and elsewhere in this Quarterly Report on Form 10-QSB constitute forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by such forward-looking statements. Such factors include, among other things, those described under "Risk Factors" and elsewhere in this Quarterly Report on Form 10-QSB and in the "Risk Factors" section of our annual report on SEC Form 10-KSB filed with the Securities and Exchange Commission on April 17, 2007 and Form 10-KSB/A filed with the Securities and Exchange Commission on April 30, 2007 and May 8, 2007. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "could," "expects," "plans," "intends," "anticipates," "believes," "estimates," "predicts," "potential" or "continue" or the negative of such terms or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of suchstatements. We are under no duty to update any of the forward-looking statements after the date of this report. The following information should be read in conjunction with the financial statements and the notes thereto. The analysis set forth below is provided pursuant to applicable Securities and Exchange Commission regulations and is not intended to serve as a basis for projections of future events. Overview IR BioSciences Holdings, Inc. is a development stage biotechnology company. Through our wholly-owned subsidiary ImmuneRegen BioSciences, Inc., we are engaged in the research and development of potential drug candidates, Homspera™ and its derivatives, Radilex™ and Viprovex®. We defined Radilex and Viprovex as derivatives of Homspera due to the potential difference in formulations and indications for use of such compounds. Our goal is to develop these potential drug candidates to be used as possible countermeasures for homeland security threats, including radiological, chemical and biological agents, such as influenza and anthrax. We hope there may exist not only a market for products related to biodefense through governmental purchasing, but there also may exist a potential commercial market for treatments of cancer treatment side-effects and seasonal influenza. Our patents, patent applications and continued research are derived from discoveries made during research studies related to the function of Substance P, which is found in the body and has a large number of actions. These studies were funded by the Air Force Office of Scientific Research (AFOSR) in the early 1990s and were conducted by research scientists, including our co-founders Drs. Mark Witten and David Harris. In the course of research on Substance P, these scientists created a number of synthetic analogues, structural derivatives with slight chemical differences, for study. One of these, which we have named Homspera, is the basis for our drug development efforts and our intellectual property. All of our research and development efforts are early, pre-clinical stage and Homspera has only undergone exploratory studies to evaluate its biological activity in small animals. There can be no assurance that our interpretation of the results of our studies will prove to be accurate after further testing and our beliefs regarding the potential uses of our drug candidates may never materialize. Our current focus is on the development of two potential formulations derived from Homspera, Radilex and Viprovex. We are researching Radilex for use as a potential treatment for acute exposure to radiation. To date we have sponsored and co-sponsored radiation studies utilizing rodents. The results of these studies suggest Radilex may play a role in increased survival among tested rodents following exposure to lethal doses of gamma radiation. We believe that Radilex, if developed, may be an acceptable candidate to be marketed to governmental agencies for procurement. Further, we believe that a commercial market may exist for the use of Radilex as it relates to the treatment of radiation-induced side effects of cancer treatments, either as a stand alone treatment or as a co-therapeutic agent to be used with other therapies. Viprovex is being researched by us for use in potential treatments of exposure to biological agents, such as infectious disease, which include influenza and anthrax. Based on early studies on Homspera and existing literature on Substance P, we are researching the efficacy of Viprovex as a potential treatment for exposure to chemical agents, such as formalin. To date we have sponsored studies related to the treatment of influenza, the exposure to anthrax spores and on exposure to formalin. We believe the results of these studies indicated potential efficacy in the use of Viprovex as both a stand alone treatment and an adjuvant, to be used in conjunction with other drugs. If Viprovex can be developed, we believe that potential applications may exist for sale to governments for the treatment of exposure to anthrax and pandemic influenza. In addition, we believe that potential commercial opportunities may exist for the treatment of seasonal influenza and other viral or bacterial infections, either as a stand-along drug or as an adjuvant to other existing drugs. To date we have submitted preliminary study data to the U.S. Food and Drug Administration (FDA) and have been issued two Pre-Investigational New Drug (PIND) numbers, one for the potential use of Radilex in the treatment of acute radiation syndrome and the other for the potential use of Viprovex in the treatment of avian influenza. We have filed patent applications and provisional patent applications relating to the use of Homspera and derivatives thereof. We presently own four issued patents, two issued U.S. patents and two issued foreign patents, one of which has been registered in nine countries in the European Union. We also have at least 64 pending patent applications, including at least 11 pending U.S. utility patent applications, at least 12 pending U.S. provisional applications, at least 6 pending international patent applications, and at least 31 pending foreign patent applications. Our potential drug candidates, Radilex and Viprovex, are at early, pre-clinical stages of development and may not be shown to be safe or effective and may never receive regulatory approval. Neither Radilex nor Viprovex have yet been tested in large animals or humans. There is no guarantee that regulatory authorities will ever permit human testing of Radilex, Viprovex or any other potential products derived from Homspera. Even if such testing is permitted, none of Radilex, Viprovex or any other potential drug candidates, if any, derived from Homspera may be successfully developed or shown to be safe or effective. 3 Table of Contents The results of our pre-clinical studies and clinical trials may not be indicative of future clinical trial results. A commitment of substantial resources to conduct time-consuming research, pre-clinical studies and clinical trials will be required if we are to develop any commercial applications using Homspera or any derivatives thereof. Delays in planned patient enrollment in our future clinical trials may result in increased costs, program delays or both. None of our potential technologies may prove to be safe or effective in clinical trials. Approval of the FDA, or other regulatory approvals, including export license permissions, may not be obtained and even if successfully developed and approved, our potential applications may not achieve market acceptance. Any potential applications resulting from our programs may not be successfully developed or commercially available for a number of years, if at all. To date, we have not obtained regulatory approval for or commercialized any applications using Homspera or any of its derivatives. We have incurred significant losses since our inception and we expect to incur annual losses for at least the next three years as we continue with our drug research and development efforts. Results of Operations for the Three Month Periods Ended September 30, 2007 and September 30, 2006 Revenue We have not generated any revenues from operations from our inception. We believe we will begin earning revenues from operations during calendar year 2009 as we transition from a development stage company. Sales, General, and Administrative Expenses Sales, general, and administrative expenses ("SG&A") were $2,447,782 for the three months ended September 30, 2007; an increase of $1,849,737 or approximately 309% compared to SG&A of $598,045 during the three months ended September 30, 2006. The increase is primarily due to higher costs for officer compensation, non-cash compensation and legal and accounting fees. For the three months ended September 30, 2007, this amount consisted primarily of officer compensation of $160,976, public relations and marketing of $25,412, legal and accounting fees of $188,742, non-cash compensation costs of $1,758,090, research and development of $88,077, other consulting fees of $65,483 and payroll and related costs of $50,582. We expect SG&A to increase during the coming twelve months as we continue to build out our infrastructure and to develop ourpotential drugs and therapeutics. Interest Income (net) Interest income (net) was $10,221 for the three months ended September 30, 2007, an increase of $42,511 or approximately 132% compared to interest expense (net) of $32,290 for the three months ended September 30, 2006. Interest incomeincreased during the three months ended September 30, 2007 due to higher cash balances from a private placement in the fourth quarter of 2006. We expect interest income to decrease during the coming twelve months as we use the proceeds from the private placement to fund operations. Net Loss For the reasonsstatedabove our net loss for the threemonths ended September 30, 2007 was$2,438,775, or $0.02 per share, an increase of $2,258,762 or approximately1,255%compared to a net loss of$180,013for the threemonths ended September 30, 2006.In addition, the net loss for the three months ending September 30, 2006 reflects a one-time adjustment to Other Income during that period that resulted in a net gain of $450,322 relating to the cost of penalty for late registration of shares (as described below). Results of Operations for the Nine Month Periods Ended September 30, 2007 and September 30, 2006 Revenue We have not generated any revenues from operations from our inception. We believe we will begin earning revenues from operations during calendar year 2009 as we transition from a development stage company. Sales, General, and Administrative Expenses SG&A was $4,463,800 for the nine months ended September 30, 2007, an increase of $2,702,639 or approximately 153% compared to SG&A of $1,761,161 during the nine months ended September 30, 2006. The increase is primarily due to higher costs for officer compensation, non-cash compensation, research and development, and public relations. For the nine months ended September 30, 2007, this amount consisted primarily of officer compensation of $470,226,inclusive of an incentive bonus of $82,239 in cash for Michael K. Wilhelm, C.E.O. per the terms of his employment agreement, public relations and marketing of $156,178, legal and accounting fees of $498,507, non-cash compensation costs of $2,292,390, research and development of $322,544, other consulting fees of $178,714 and payroll and related costs of $204,429. 4 Table of Contents Interest Income (net) Interest income (net) was $57,899 for the nine months ended September 30, 2007; an increase of $105,080 or approximately 223% compared to interest expense of $47,181 for the nine months ended September 30, 2006. Interest incomeincreased during the nine months ended September 30, 2007 due to higher cash balances from the private placement in the fourth quarter of 2006. Net Loss For the reasons stated above and due to a one-time adjustment to Other Income in the nine months ended September 30, 2006 that resulted in a net gain of $1,007,779relating to the cost of penalty for lateregistration of shares our net loss for the nine months ended September 30, 2007 was $4,415,230 or $0.04 per share, an increase of $3,614,667 or approximately 452% compared to a net loss of $800,563 for the nine months ended September 30, 2006. Going Concern Our independent certified public accountants have stated in their report included in our annual report on SEC Form 10-KSB filed with the Securities and Exchange Commission on April 17, 2007 and Form 10-KSB/A filed with the Securities and Exchange Commission on April 30, 2007 and on May 8, 2007, that we have incurred a net loss and negative cash flows from operations of $1,486,046 and $2,035,484 respectively, for the year ended December 31, 2006. This loss, in addition to a lack of operational history, raises substantial doubt about our ability to continue as a going concern. In the absence of significant revenue and profits, and since we do not expect to generate significant revenues in the foreseeable future, we, in order to fund operations, will be completely dependent on additional debt and equity financing arrangements. There is no assurance that any financing will be sufficient to fund our capital expenditures, working capital and other cash requirements for the fiscal year ending December 31, 2007. No assurance can be given that any such additional funding will be available or that, if available, can be obtained on terms favorable to us. If we are unable to raise needed funds on acceptable terms, we will not be able to develop or enhance our products, take advantage of future opportunities or respond to competitive pressures or unanticipated requirements. A material shortage of capital will require us to take drastic steps such as reducing our level of operations, disposing of selected assets or seeking an acquisition partner. If cash is insufficient, we will not be able to continue operations. The Company expects losses to increase during the coming twelve months. The Company does not expect to begin to generate revenue in the coming twelve months, and our costs are likely to increase as the Company continues its research and development efforts on our early, pre-clinical stage products and build out our corporate infrastructure. Penalties for Late Registration During the six months ended June 30, 2006, we accrued the issuance of 1,383,600 shares of common stock and warrants to purchase an additional 544,800 shares of common stock pursuant to a penalty calculation with regard to the late registration of shares sold in a private placement in October 2004. In October 2004, we completed a private placement sale of shares of our common stock and warrants to purchase additional shares of common stock. We issued in the private placement an aggregate of 19,600,000 shares of our common stock and warrants to purchase 9,800,000 shares of our common stock. We agreed to register these shares along with the shares underlying these warrants within ninety days from the closing date of the transaction, or we would incur a penalty equivalent to an additional 2% of the shares and warrants to be registered for every 30 days that we fail to complete this registration. This penalty amounted to an aggregate of 461,200 shares and 181,600 warrants per 30 day period until such a time as this registration statement is made effective. As of June 30, 2006, we were required to issue an additional 6,625,907 shares of common stock and warrants to purchase an additional 2,724,000 shares of common stock. At the time these liabilities were incurred, the shares were valued at $2,448,511 and the warrants were valued at $744,177. The shares were valued at the market price of the Company's common stock at the time the liabilities were incurred. The warrants were valued utilizing the Black-Scholes valuation model. The aggregate amount of $555,973 was charged to operations as cost of penalty for late registration of shares during the three months ended June 30, 2006. The shares and warrants were re-valued at June 30, 2006, and the result of this re-valuation was to increase the value of the shares by $52,423 and to decrease the value of the warrants by $6,868. These decreases were credited to other (income) expense during the three months ended June 30, 2006. At June 30, 2006, the fair value of the common stock issuable under the penalty for late registration of shares is $2,186,549, and the fair value of the warrants issuable under the penalty for late registration of shares is $476,662. These amounts appear as current liabilities on the Company's condensed consolidated balance sheet at June 30, 2006. The Company attempted to register the shares and warrants by filing a registration statement with the Securities and Exchange Commission on November 24, 2004, and amended this registration statement with pre-effective amendments no. 1, 2, 3 and 4 on July 20, 2005, November 16, 2005, February 22, 2006 and April 7, 2006, respectively. On July 10, 2006 the Company, pursuant to Rule 477 of Regulation C of the Securities Act of 1933, as amended, applied for an order granting the immediate withdrawal of its Registration Statement on Form SB-2. In August 2006, we reached an agreement with the investors in the private placement of October 2004 which limits the number of warrants and shares which we are obligated to issue pursuant to the penalty calculation to an aggregate of 18% of the number of original number of shares and warrants issued in the October 2004 private placement. This agreement limits the number of shares and warrants issuable pursuant to the penalty calculation to an aggregate of 4,150,798 shares and warrants to purchase an additional 1,634,400 shares, respectively. This resulted in a decrease in the number of share issuable 2,475,107 (with a fair value of $816,785) and a decrease in the number of warrant shares of 974,587 (with a fair value of $177,789). This resulted in a net realized gain of $994,574 during the three months ended June 30, 2006. In August 2006, we issued 4,150,798 shares and warrants to purchase 1,634,400 shares and relieved accrued liabilities in the aggregate amount of $1,053,904. 5 Table of Contents Plan of Operations We expect to continue to incur increasing operating losses for the foreseeable future, primarily due to our continued research and development activities attributable to Radilex, Viprovex or any other proposed product, if any, derived from Homspera and general and administrative activities. Product Research and Development We incurred an expense of $322,544 for the nine months ended September 30, 2007 in research and development activities related to the development of Radilex and Viprovex versus an expense of $254,148for the nine months ended September 30, 2006. Due to our liquidity and limited cash available, our spending on research and development activities was limited. From our inception in October 2002, we have spent $1,349,141 in research and development activities.These costs only include the manufacture and delivery of our drug by third party manufacturers and payments to contract research organizations for consulting related to our studies and costs of performing such studies. Significant costs relating to research and development, such as compensation for Dr. Siegel have been classified in officer’s salaries for consistency of financial reporting. We anticipate that during the next 12 months we will increase our research and development spending to a total of approximately $700,000 in an effort to further develop Radilex and Viprovex. This research and development cost estimate includes additional animal pharmacology studies, formulation and animal safety/toxicity studies. If we receive additional funds, through either investment funding or grants, we expect we will increase our research and development spending. We believe we will be able to apply to the FDA for approval for the use of Radilex for the treatment of acute radiation syndrome and for approval for the use of Viprovex for the treatment of maladies caused by exposure to biological and chemical agents based upon the "animal efficacy rule." Therefore, we intend to apply for approval based upon a rule adopted by the FDA in 2002, titled "Approval of New Drugs When Human Efficacy Studies Are Not Ethical or Feasible" (Code of Federal Regulations, Title 21, Part 314, Subpart I), which is also referred to as the "animal efficacy rule." Pursuant to this rule, in situations where it would be unethical to conduct traditional Phase III efficacy studies in humans, as is the case with our applications relating to the treatment of maladies caused by exposure to high level gamma radiation and various chemical and biological agents, the FDA will review new drugs for approval on the basis of safety in humans and efficacy in relevant animal models.However, there can be no assurances that we will ever qualify for approval under the “animal efficacy rule”. Under either the animal efficacy rule or traditional efficacy rules, we will not have marketable applications unless and until our drug candidates complete all required safety studies and clinical trials and receive FDA approval in the United States or approval by regulatory agencies outside of the United States. If we are successful in completing our studies and the results are as we anticipate, we intend to prepare and submit the necessary documentation to the FDA and other regulatory agencies for approval. If approval for Radilex and/or Viprovex is granted, we expect to begin efforts to commercialize our product, if any, immediately thereafter, however, since we are currently in the pre-clinical stage of development, it will take an indeterminate amount of time in development before we have a marketable drug, if ever. We believe that initial revenues, if any, will likely be generated through partnerships, alliances and/or licensing agreements with pharmaceutical or biotechnology companies. Our focus during the next 24 months will be to identify those companies which we believe may have an interest in our proposed products and attempt to negotiate arrangements for potential partnerships, alliances and/or licensing arrangements. Alliances between pharmaceutical and biotechnology companies can take a variety of organizational forms and involve many different payment structures such as upfront payments, milestone payments, equity injections and royalty payments. To date, we have not entered into discussions with and have no agreements or arrangements with any such companies. Even if we are successful in entering into such a partnership or alliance or licensing our technology, we anticipate that the earliest we may begin to generate revenues from operations would be calendar 2009. There is no assurance that we will ever be successful in reaching such agreements or ever generate revenues from operations. We will need to generate significant revenues from product sales and or related royalties and license agreements to achieve and maintain profitability. Through September 30, 2007, we had no revenues from any product sales, royalties or licensing fees, and have not achieved profitability on a quarterly or annual basis. Our ability to achieve profitability depends upon, among other things, our ability to develop products, obtain regulatory approval for products under development and enter into agreements for product development, manufacturing and commercialization. Moreover, we may never achieve significant revenues or profitable operations from the sale of any of our potential products or technologies. Off-Balance Sheet Arrangements There were no off-balance sheet arrangements as of September 30, 2007. 6 Table of Contents Liquidity And Capital Resources At September 30, 2007, we had current assets of $908,908 consisting of cash of $871,987 and other current assets of $36,921. At September 30, 2007, we also had current liabilities of $664,820, consisting of accounts payable of 638,655 and accrued liabilities of $26,165. This resulted in net working capitalat September 30, 2007 of $244,088. During the nine months ended September 30, 2007, we used cash in operating activities of $1,822,502. From the date of inception (October 30, 2002) to September 30, 2007, we have had a net loss of $17,700,410 and have used cash of $7,816,444 in operating activities. We currently have no revenue. There is no guarantee that our business model will be successful, or that we will be able to generate sufficient revenue to fund future operations. As a result, we expect our operations to continue to use net cash, and that we will be required to seek additional debt or equity financings during the coming quarters. Since inception, we have financed our operations through debt and equity financing. While we have raised capital to meet our working capital and financing needs in the past, additional financing is required in order to meet our current and projected cash flow deficits from operations and development of our product line. We met our cash requirements from our inception through September 30, 2007 via the private placement of $7,877,901 of our common stock and $908,628 from the issuance of notes payable, net of repayments. Pursuant to our employment agreement with Michael Wilhelm, our President and Chief Executive Officer, dated December 16, 2002, we paid a salary of $125,000 and $175,000 to Mr. Wilhelm during the first and second years of his employment, respectively. Thereafter we paid through August 10, 2005, an annual salary of $250,000. On August 10, 2005, we entered into a new employment agreement with Mr. Wilhelm. The new employment agreement calls for a salary at the rate of $275,000 per annum and provides for bonus incentives. Mr. Wilhelm's salary is payable in regular installments in accordance with the customary payroll practices of our company.Further, pursuant to the terms of the change of control agreement between Mr. Wilhelm and us, we agree to pay Mr. Wilhelm his salary for a period of 18 months from the date an involuntary termination, payable in accordance with the Company's compensation practice. Involuntary termination is defined as the termination of Mr. Wilhelm employment by Company without cause or due to constructive termination at any time within one-year from a change of control event, as defined in the agreement. Pursuant to our employment agreement with John Fermanis, our Chief Financial Officer, dated February 15, 2005, we paid a salary of $60,000 until the company completed a financing of $500,000 or more. This occurred on March 4, 2005 when the company completed a tender offer for warrants totaling $1,211,000 net of fees. From March 4, 2005, until December 31, 2005, we paid an annual salary of $85,000. Thereafter, we paid an annual salary of $98,000 for the second year ending December 31, 2006 and will pay an annual salary of $112,000 for the third year ending December 31, 2007. Mr. Fermanis' salary is payable in regular installments in accordance with the customary payroll practices of our company. Pursuant to our employment agreement with Hal N. Siegel, our Senior Director of Product Development and Regulatory Affairs, dated October 23, 2006, we will pay an annual base salary of $200,000 for the first year and $210,000 for the second year. Mr. Siegel will also be eligible for discretionary bonuses under the Company's stock option plan during his employment. In addition, Mr. Siegel received options with a term of five years to purchase 200,000 shares of common stock of the Company. The options are exercisable at $0.20 per share. The employment agreement has a term of two years, subject to early termination provisions. Upon termination of Mr. Sigel's employment by the Company without cause or constructive termination, as defined in the agreement, the Company agrees to pay to Mr. Siegel the remainder of his salary for the year or six months salary, whichever is greater, and any accrued vacation. Further, pursuant to the terms of the change of control agreement between Mr. Siegel and us, we agree to pay Mr. Siegel his salary for a period of 18 months from the date an involuntary termination, payable in accordance with the Company's compensation practice. Involuntary termination is defined as the termination of Mr. Siegel's employment by Company without cause or due to constructive termination at any time within one-year from a change of control event, as defined in the agreement. Since our inception, we have been seeking additional third-party funding. During such time, we have retained a number of different investment banking firms to assist us in locating available funding; however, we have not yet been successful in obtaining any of the long-term funding needed to make us into a commercially viable entity. During the period from October 2004 to September 2007, we were able to obtain financing of $9,097,736 from a series of private placements of our securities (which resulted in net proceeds to us of $7,877,901). Based on our current plan of operations all of our current funding is expected to be depleted by the end of January 2008. If we are not successful in generating sufficient liquidity from operations or in raising sufficient capital resources, it would have a material adverse effect on our business, results of operations, liquidity and financial condition. While we have raised capital to meet our working capital and financing needs in the past through debt and equity financings, additional financing will be required in order to implement our business plan and to meet our current and projected cash flow deficits from operations and development. There can be no assurance that we will be able to consummate future debt or equity financings in a timely manner on a basis favorable to us, or at all. If we are unable to raise needed funds, we will not be able to develop or enhance our potential products, take advantage of future opportunities or respond to competitive pressures or unanticipated requirements. A material shortage of capital will require us to take drastic steps such as reducing our level of operations, disposing of selected assets or seeking an acquisition partner. Until such time, if at all, as we receive adequate funding, we intend to continue to defer payment of all of our obligations which are capable of being deferred, which actions have resulted in some vendors demanding cash payment for their goods and services in advance, and other vendors refusing to continue to do business with us. We do not expect to generate a positive cash flow from our operations for at least several years, if at all, due to anticipated expenditures for research and development activities, administrative and marketing activities, and working capital requirements and expect to continue to attempt to raise further capital through one or more further private placements. Based on our operating expenses and anticipated research and development activities we believe we have sufficient working capital to meet or operating needs through January 2008. Thereafter, we believe that we will require an additional $2,500,000 to meet our expenses over the next 12 months. 7 Table of Contents Acquisition or Disposition of Plant and Equipment We did not dispose or acquire any significant property, plant or equipment during the nine months ended September 30, 2007. We do not anticipate the sale of any significant property, plant or equipment during the next twelve months. Number of Employees From our inception through the period ended September 30, 2007, we have relied on the services of outside consultants for services and currently have seven total employees, five full-time employees and two part-time employees. Our full-time employees are Michael K. Wilhelm, our Chief Executive Officer; John N. Fermanis, our Chief Financial Officer; Hal N. Siegel, Ph.D., Senior Director, Product Development and Regulatory Affairs; a science associate, and, the fifth serves in an administrative role. In order for us to attract and retain quality personnel, we anticipate we will have to offer competitive salaries to future employees. We do not anticipate our employment base will significantly change during the next twelve months. Trends, Risks and Uncertainties We have sought to identify what we believe to be the most significant risks to our business, but we cannot predict whether, or to what extent, any of such risks may be realized nor can we guarantee that we have identified all possible risks that might arise. Investors should carefully consider all of such risk factors before making an investment decision with respect to our Common Stock. Risk Factors Other than with respect to the following risk factors, which have been updated and restated in their entirety below, there have been no material changes from the risk factors disclosed in the "Risk Factors" section of our the "Risk Factors" section of our annual report on SEC Form 10-KSB filed with the Securities and Exchange Commission on April 17, 2007 and Form 10-KSB/A filed with the Securities and Exchange Commission on April 30, 2007 and on May 8, 2007. Risks Related to Our Financial Results We have limited cash resources, an accumulated deficit, are not currently profitable and expect to incur significant expenses in the near future. As of September 30, 2007, we had a working capital of $244,088. This amount consists of cash of $871,987 and other current assets of $36,921 less accounts payable and accrued liabilities of $664,820. We have incurred a net loss of $17,700,410 for the period from our inception in October 2002 to September 30, 2007, and have always experienced negative cash flow. We expect to continue to experience negative cash flow and operating losses through at least 2010 and possibly thereafter. As a result, we will need to generate significant revenues to achieve profitability. We may fail to become and remain profitable or we may be unable to fund our continuing losses, in which case our business may fail. We are focused on product development and have not generated any revenue to date. We do not believe we will begin earning revenues from operations until the calendar year 2009 as we transition from a development stage company. We have incurred operating losses since our inception. Our net loss for the three months ended September 30, 2007 was $2,438,775.As of September 30, 2007, we had an accumulated deficit of $17,700,410. Sales or issuances of additional equity securities may adversely affect the market price of our common stock and your rights in us may be reduced. Certain of our stockholders have the right to register securities for resale that they hold pursuant to registration rights agreements. We agreed to register an aggregate of 51,399,375 shares of our common stock and shares of common stock underlying purchase warrants that we issued in a private placement that closed in December 2006. We must file the registration statement between June 3, 2007 and June 13, 2007. On June 14, 2007, we filed the registration statement with the SECon Form SB-2. However, we withdrew the registration statement on October 18, 2007 and the stockholders still maintain registration rights. In addition, we expect to continue to incur product development and selling, general and administrative costs, and in order to satisfy our funding requirements, we will need to sell additional equity securities, which may be subject to similar registration rights. The sale or the proposed sale of substantial amounts of our common stock in the public markets may adversely affect the market price of our common stock. The registration and subsequent sales of such shares of common stock will likely have an adverse effect on the market price of our common stock. The registration and subsequent sales of shares of our common stock will likely have an adverse effect on the market price of our common stock. From time to time, certain stockholders of our company may be eligible to sell all or some of their shares of common stock by means of ordinary brokerage transactions in the open market pursuant to Rule 144, promulgated under the Act ("Rule 144"), subject to certain limitations. In general, pursuant to Rule 144, a stockholder (or stockholders whose shares are aggregated) who has satisfied a one-year holding periods may, under certain circumstances, sell within any three-month period a number of securities which does not exceed the greater of 1% of the then outstanding shares of our common stock or the average weekly trading volume of the class during the four calendar weeks prior to such sale. Rule 144 also permits, under certain circumstances, the sale of securities, without any limitations, by a non-affiliate of our company who has satisfied a two-year holding period. Any substantial sale of our common stock pursuant to Rule 144 or pursuant to any resale prospectus may have an adverse effect on the market price of our securities. Our stockholders may experience substantial dilution and a reduction in the price that they are able to obtain upon sale of their shares. Also, any new equity securities issued, including any new series of preferred stock authorized by our Board of Directors, may have greater rights, preferences or privileges than our existing common stock. To the extent stock is issued or options and warrants are exercised, holders of our common stock will experience further dilution. In addition, as in the case of the warrants, in the event that any future financing should be in the form of, be convertible into or exchangeable for, equity securities and upon the exercise of options and warrants, security holders may experience additional dilution. 8 Table of Contents Item 3. Controls And Procedures (a) Evaluation of disclosure controls and procedures. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file under the Exchange Act is accumulated and communicated to our management, including our principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. As of the end of the period covered by this quarterly report, we conducted an evaluation, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, of our disclosure controls and procedures (as defined in Rules 13a-15(e) of the Exchange Act). Based on that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective in enabling the Company to record, process, summarize and report information required to be included in the Company's periodic SEC filings within the required time period. (b) Changes in internal controls There have been no changes in our internal control over financial reporting identified in connection with the evaluation required by paragraph (d) of Rule 13a-15 or 15d-15 under the Exchange Act that occurred during the quarter ended September 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - Other Information Item 1. Legal Proceedings We are not currently a party to any material legal proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. 9 Table of Contents Item 3. Defaults Upon Senior Securities None. Item 4: Submission Of Matters To A Vote Of Securities Holders None. Item 5: Other Information On October 18, 2007 the Company, pursuant to Rule 477 of Regulation C of the Securities Act of 1933, as amended, applied for an order granting the immediate withdrawal of its Registration Statement on Form SB-2. The registration statement was originally filed with the Securities and Exchange Commission on June 21, 2007. On October 25, 2007, ImmuneRegen BioSciences, Inc., a wholly-owned subsidiary of IR BioSciences Holdings, Inc., (the “Company”) entered into a two (2) year lease agreement with Bay Colony Executive Center-West, a division of BC Management Company, Inc. pursuant to which the Company will lease approximately 3,322 square feet of office space for the period November 1, 2007 through October 31, 2009, to serve as the Company’s new corporate headquarters which are located at 8767 E. Via de Ventura, Suite 190, Scottsdale, Arizona 85258.The Company’s minimum monthly rent expense is $6,921 plus tax per month in the first year and will increase to $7,128 plus tax per month in the second year.The Company will also be responsible for its proportionate share, which is established to be 4.4%, of the direct operating and maintenance expenses of the building and real estate taxes assessed or imposed on the building.The Company believes that its facilities are adequate for its current needs and suitable additional space will be available in the future to replace existing facilities, if necessary, or to accommodate expansion of its operations. On November 1, 2007, the Board of Directors appointed a new director, Jerome Bernard Zeldis, M.D., Ph.D., to the Company's Board of Directors to fill a vacant directorship. Dr. Zeldis is Senior Vice President Clinical Research and Medical Development and Chief Medical Officer of Celgene Corporation. Dr. Zeldis will serve until his successor is duly elected and qualified. Dr. Zeldis and the Company entered into a Director’s Agreement dated October 30, 2007 which describes the duties of Dr. Zeldis, the fees and compensation and expense reimbursement for his service, subject to the Board’s approval, the grant of non-qualified stock options to Dr. Zeldis for service as a director, his term of service and other covenants and provisions. In addition, the parties entered into the IR BioSciences’ standard form of director Indemnification Agreement. Pursuant to this agreement, subject to the exceptions and limitations provided therein, the Company, has agreed to hold harmless and indemnify Dr. Zeldis to the fullest extent authorized by the Company’s articles of incorporation and Delaware law, and against any and all expenses, judgments, fines and settlement amounts actually and reasonably incurred by him in connection with any threatened, pending or completed action, suit or proceeding arising out of his services as a director. Item 6. Exhibits (a)Exhibits 31.1 Certification of Chief Executive Officer pursuant to Item 601(b)(31) of Regulation S-B, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Chief Financial Officer pursuant to Item 601(b)(31) of Regulation S-B, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certifications of Chief Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.* 32.2 Certifications of Chief Financial Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.* * This exhibit shall not be deemed "filed" for purposesof Section 18 of the Securities Exchange Act of 1934 orotherwise subject to the liabilities of that section,nor shall it be deemed incorporated by reference in anyfiling under the Securities Act of 1933 or theSecurities Exchange Act of 1934, whether made before orafter the date hereof and irrespective of any generalincorporation language in any filings. 10 Table of Contents Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, theRegistrant has duly caused this report to be signed on its behalf by theundersigned, thereunto duly authorized, on November 14, 2007. IR BioSciences Holdings, Inc. By: /s/ Michael K. Wilhelm Michael K. Wilhelm President, Chief Executive Officer 11 Table of Contents
